Case 5:19-cv-00615 Document 2 Filed 08/23/19 Page 1 of 12 PagelID #: 5
In The United States District Court

‘ i
“For The Southern District of West Virginia

Beckley Divison

 

 

      

  
    

 

 

Roland Mathis, )
Plaintiff's, )
)
5:19-cv- COUl5
VS. ) Civil Action No. -5++8-04++-
)
D.L Young, Warden )
Officer T. Sweeny )
Officer J. Swager )
Secretary J. Perry, ) SES
Defendants ’ ) Souther District of West Virginia

Comes now, Roland Mathis, plaintiff's, pro se, and respectfully
moves this honorable court to motion to amend, Plaintiff requests
leave to amend his complaint procedure Rule 15(a)(1)(A) of the
Federal Rules of Civil Procedure precedure provides that a party
may amend his pleading, in all other cases, a party may amend

its pleading only with the opposing part's written consent or

the court's leave. The court should freely give leave when Justice

so requires. Fed.R. Civ. P.15(a)(2). The court finds that Plaintiff's

 

complaint has not yet been served upon Defendants. Under these

 

circumstances, it is appropriate to grant Plaintiff's motion.

See: Sanders vs. United States, 373U.SD.., 10L Ed 148,83 S. ct.

 

1068 (1963)

 
Case 5:19-cv-00615 Document 2 Filed 08/23/19 Page 2 of 12 PagelD #: 6
Jurisdiction

Under this title and section 42 U.S.C.S.§ 1983, the constitutional
court has the power and jurisdiction to review these acts. When

a Plaintiff raises sufficient claims to demonstrate that his

or her resulted from violations of The United States Constitution
or laws of the United States. Upon such a showing, this court

is provided the power to inquire. which a court must undertake

in qualified immunity analysis with respect to Plaintiff's “% ,

42 U.S.C.S¢§ 1983 claim. Under bivens vs. six Unknown named agents
of Federal Bureau of Narcoties, 403 U.S. 388, 91 s. ct. 1999,

29L. Ed 619 (1971).

*Gase History
On November 29, 2018. Roland Mathis/Plaintiff's Filed a claim

 

under 42 U.S.C.S.§ 1983 raiseing seventeen ground of Beckley

Federal prison Officer violated his constitutional rights by

the staff members, in which clude racially discriminatory towards

the Plaintiff's, denied him medical care, writing false incident
reports, used profane and abusive language towards him, use racist
slurs towards him and blocking him out of court in violation

of his due process, prevent him from filing adminstrative remedies

and also retaliated against him by use of excessive force. Dislocating
his shoulder and cause the Plaintiff to suffer from emotional
distress.

A Continuation of Retaliation and «Emotional Distress

 

Ground eighteen: Depression is a illness, dnd it can have a profound
effect on person's thoughts, feelings, behavior, and physical
health. It often interferes with normal activities such as eating

and sleeping, also impaired thinking or concentration.

 
Case 5:19-cv-00615 Document 2 Filed 08/23/19 Page 3 of 12 PagelD #: 7
In_ the case at hand, The Plaintiff experience fear and trouble

 

making decisions, being unable to concentrate, having problems
with his memoy and experience increase in pain, due to his "spine
injury". Breause of the Plaintiff's depression, he believes,
contributes to other health problems because of the previous
retaliation by member of Beckley prison staff and this was done
intentionally, and this misconduct by staff is still "continued"
to take place. The liability Rule stated in restatement of torts

§ 46(1)(1965) relating to intentional "infliction of emotional"

 

distress, which states in relevant part that one who be extreme

and outrageous conduct intentionally or recklessly causes severe

 

 

emotional distress to another is subject to liability for such

emotion distress. See: Ford vs. Hutson, 276 s.c. 157, 276 s.e.

 

2d 776, 778 (4th cir. 1981) Also see: Andrews vs. Piedmont Air

 

Lines, 297, s.c. 367, 377 S.E. 2d 127, 129 (s.c. ct. app. 1989)

States, the district court held that proven "emotional distress"

 

constitutes "actual damages" under § 552 a(g)(4)(A) A plaintiff
can produce evidence that emotional distress caused chest pain

and heart palpitations, leading to medical and psychological

 

tratment which included a formal diagnosis of major "depressive
disorder", as well as necessitated prescription medication. It
is clear that sgme amount of compensatory dameages for “emotional

distress" is warranted. See: Williams vs Sanolman, 187 F. ed

 

379, 381 (4th cir. 1999). Also see: Carey vs Piphus, 435 U.S.

247, 266, 55 L. Ed. 2d. 252, 98 S. ct. 1042 (1978)

The BIA Articuiated a five prong test indefining torture under

the cat as an act causing severe physical or mental pain or suffering
intentionally inflected for a proscribed purpose by or at the

instigation of or with consent or acquiescence of a public Official

3
Case 5:19-cv-00615 Document 2 Filed 08/23/19 Page 4 of 12 PagelD #: 8
who has custody or physical control of the victim and not arising

from lawful sactions. See:Oxygene vs. Lynch, 813 F.3d 591 (2015).

 

See: 231 & N. Dee. At 296-99 Thus inrej-earticulate a fine prong

 

test in defining torture under CAT. (1) An act causing severe
physical or mental plain or suffering. (2) Intentionally inflected;
(3) for a proscribed purpose. (4) By or at the instigation of
or with.the consent or acquiescence of a public Official who

has "custody" or "physial control" of the victim, and (5) Not

 

asising from lawful sanction. See: Kelly vs. ALA. Dept. of Revenue,

 

638 Fed. Appx. 884 (2016)

In the case at hand. on Febuary.. 14, 2019. Roland Mathis

 

 

herein Mathis/Plaintiff, was the target of a prolonged and sustained

pattern of "harassment and intimidation" by corrections Officers

 

on account of his § 42 US.C.S. § 1983. Against the BOP correction

 

Officers. The Plaintiff complains of assult/excessive force was
arising from two particular violent incident during that period.
Emotional distress and violated his due-process. On Febuary 14,
2019 and June 20, 2019. Twice Officer instructed the Plaintiff

to leave the cube and they proceeded to "ransacked" his cube

both times intentionally by throwing every thing out his locker
on the floor and both time it look like a “hurricane" or a "tornado"
had been through his cube. Both time all of his 6,000 page or
more "legal Documents" was throw in the floor, and dip/tobacco
had been spit on the wal and this was intentionally done. The
only Officer the Plaintiff's witness with tobacco/dip in his
mouth was Officer T. Sweeney. The Staff have a right to search

a inmate cube but it is abuse of discretion to ramshack a inmates
cube. And leave everything in the floor. And this was racially

motivated and retaliation in both ramshack. and other black inmate
oo 4

 
Case 5:19-cv-00615 Document 2 Filed 08/23/19 Page 5 of 12 PagelD #: 9

cube was ransacked also. They did just that. This kind of inapprapriate

' '

behavior take place all of the time; and both ransack Officer J.

Swager, T. Sweeney and J. Perry was apart of the ransacking of

 

cube and randomly for no reason. These act was done because of
racism and as an act of retaliation against the Plaintiff. Obviously
to cause "harm and emotional distress".

They were intentionally done invasive searches are not valid
if they are performed to humiliate or barass a prisoner or to
retaliate against a prisoner for angering a member of the prison

staff inmate admission & orientation handbook; state, any staff

 

member may search an inmate's cell at anytime to locate contraband~
or retrieve stolen property. The property and living area will be

left in the "same condiction" found. See: Attchment A. These

 

act cause him to experience "exmotional distress", "fear" and

 

"chronic depression". Act (2) On June 17, 2019, a inmate name

 

Anthany Cooper inmate No.# 12328-038 who is a African American

 

inmate was assault by a administrative secretary Mr. J.« Perry.
Inmate Mr. Cooper was in the house unit around 12:30pm with a
pick. in his hair. Mr. Perry made a "racist comment" by telling
inmate Mr..Cooper to take that pick out of your head you are

not on your street corner or hood.block. This was inappropriate

 

behavior by Mr. J. Perry and this was said intentionally by Mr.

Perry to cause harm and it was racially motivated. These comment

 

got Mr. Cooper attention. He removed his pick and said to Mr.

Perry that you made a "racist comment.'' The comment was intend

 

for inmate Anthony ‘Cooper to get upset. This act led to a "verbal
altercation". No profane or abusive lanauage was used by inmate
Cooper. Mr. J. Perry the unit secretary gave inmate Mr. Cooper

order, by saying go down to the message center/Officer Station.

5
Case 5:19-cv-00615 Document 2 Filed 08/23/19 Page 6 of 12 PagelD #: 10

As Mr. Cooper turn around to obey Officer J. Perry order, Officer

Perry "attacked" the innate Cooper by jumping on his back from

 

behind and placing inmate Cooper in a illegal choke hold. Inmate

 

Cooper fell backward on Officer Perry and start cough and choking
saying "I.can breath" I can't breath the inmate couldn't inhale
or exhale. Officer Perry "continued" to apply pressure until
inmate Cooper was prostrate facedown on the floor. The Plaintiff
and other inamte thought inmate Cooper was going to die. Mr.
Perry did provoke this act, but inmate Cooper was not dead. When
the other Officer arais they both put inmate Gooper in handcuff
and they try to force inmate Cooper up on his feet by picking
him up; but it took a min for inmate Cooper to come to. Inmate
Cooper said, I need to catch my breath because Mr. Perry almost
choked inmate Cooper to death. Officer had to wait a minute for
inmate Cooper to refesh his self. "This was racially motivated".
~2°.Note\while prison official are afforded broad discretion in
maintaining order, they are not justified in using any amount

of force. When the treat of disorder. The test of reasonable
force is whether the degree of force used is necessary under

the facts and circumstances. See: Facility vs. Rockerfeller states
deadly force as a means of self-defense is never justified unless
the prison Official is in reasonable apprehnsion of death or
serious injury, and the use of deadly force is a "Last resort".
It is obduracy and want onness, not inadvertence or error in

good faith, that characterize the conduct prohibited by the cruel

and unusual punishment's clause see: Part 1 of Constitutional

 

Rights of Prisoners; in Graham, whether the substantive due process
stand of the fourteenth amendment survived as as a source of

a federal right to be free from excessive force, every person,
Case 5:19-cv-00615 Document 2 Filed 08/23/19 Page 7 of 12 PagelD #: 11
including an "incarcerated felon", has the right to be free from

actual offensive bodily contact. Any person who violates either
of these rights can be held liable} both civily and criminally.
A prison Officials are privileged to use force against prisoner
in five situation. These situation are: (1) self-defense; (2)
defense of third persons; (3) enforecement of prison rules and
regulations; (4) prevention of escape; (5) prevention of crime.
The factual elements in each case determine whether the force
used was excessive, and thus not privileged. The controlling
Factual elements are the degree of force used by the inmate,
the inmate possession or non possession of a deadly weapon.

When dscussing the amount of force that is legally permissible
it is helpful to distinguish deadly force and non deadly force.
Deadly force, may be definded as force that will likely cause death

or serious bodily harm. Knives and firearms are always considered

 

instrunents of deadly force. Non-deadly force is force that will
normally cause neither death nor serious bodily harm. The employing
certain methods of applying force cannot, in the abstract be
categorized as either. The use of deadly or non-deadly force,
certain factual element of the case, primarily the area of the
body. must be considered.

For example. A blow to the head from a billy club is likely to
cause death or serious bodily harm, and thus must be regarded

as use of deadly force. However, a blow to the knees would probably

constitute non-deadly force. See: Spain vs. Procunier, 600 F.2d

 

189, 193-194 (ca(. 1979). The right not be discriminated against
based on one's race is susceptible pernicious in the adminstration

of justice. See: Rose vs. Mitchell, 443 u.s. 545, 555, 61 L.

 

Ed. 2d 739, 99 S. ct. 2993 (1979). Also see: Hope vs. Pelzer,

7
Case 5:19-cv-00615 Document 2 Filed 08/23/19 Page 8 of 12 PagelD #: 12
536 U.S. 730, 738, .153 L..Ed.(2d;666, 122, S. ct. 2508 (2002)

asking whether prison officials displayed deliberate indifference
to the inmate's health or safety.
A claim of intentional infliction of emotional distress requires
conduct so outrageous in character, ‘and so extreme in degree
as to go beyond all possible bounds of derency... and utterly

in tolerable in a civilized community. See: Howell vs. New York

 

Post CO., 81 N.Y. 2d 115, 612 N.E. 2d 699, 702, 596 (2014) also
see: Smith-Tyler vs. Bank of AM., N.A, 992 F. supp. 2d 1277,

 

1282 (N.D. 6A. 2014). In smith under Georgia law, A claim of

 

intentional infliction of emotional distress contains the following
elements (1) The conduct must be intentional or reckless. (2)

The conduct must be extreme and outrageous, (3) There must be

a causal connection between the wrongful conduct and the emotional
distress; and (4) The emotional distress must be severe in order
tosbezsufficiently extreme andtoutrageus; the=conduct must go
beyond all reasonable bound is of decency so as to be regarded

as afrocious and utterly in tolerable in a civilized community

see: United Parcell Service vs. Moore, 238 6A. App. 376, 377,

 

519 S.E. 2d 15 (1999)

In_ the case at hand. Plaintiff has experience inappropriate

 

behavior from these Officer here at Beckley prison camp and this
inappropriate behavior is racially motivated because he is a
"Affrican American" and a inmate who has file a law suit against
these Officers for there inapproriate behavior and violated his
constitutional rights and has witness incident done to other
Affrican American inmate of no reason other than they were black.
Both retaliation that was done by these three Officers T. Sweeney,

J. Swager, and J. Perry and other Officer ransacking his cube

 
Case 5:19-cv-00615 Document 2 Filed 08/23/19 Page 9 of 12 PagelD #: 13
at this prison camp was act of "retaliation" and was "racially motivated".

The Officer is aware that the Plaintiff suffer from two injury one

he need a left shoulder replacement, two he suffer from a serious

spinal injury and do to these two injury. The Officer known after

both time on Fedruary 14, 2019 and June 20, 2019. The two dates his

 

cube was "ransacked". He was unable to pick up his property because
of these two "serious injury". This would take the Plaintiff
some time two or three days to get his property off the floor
and back into his locker.

Also-see: Officer J. Perry uses a "illegal choke" hold on
a black inmate of no reason and see the officer strangle inmate
Mc. Cooper and Mr. Cooper saying outloud "I can not breath" over
and over and Officer J. Perry continue apply more presure. These
Three acts by the prison administration and Officers was unbearable
to the Plaintiff and did cause him to experience even more "chronic
depression". And pain because ever time the Officer "ransacked"
his cube he was in pain trying to pick up his property. Also
that illegal coke hold on inmate Mr. Cooper was unconstitutional
for a Officer to strangle a neither inmate and to stop the Plaintiff
and other inmates from reporting this incident. The Staff lock
the computer room from two weeks. The Trust Fund is the inmate
computer network that provides inmate access to multiple services.
At no time will a inmate have access to the internet. but Request
to staff. This service allows inmate to correspond with staff
electronically. The list of available department varies by institution,
however, there is a standard DOJ sexual abuse reporting mailbox
available on the computer that provides inmate with an additional
method to report allegation of sexual abuse and harassment directly
to the Warden and The Office of Inspector General. (0.1.G) Now

9
Case 5:19-cv-00615 Document 2 Filed 08/23/19 Page 10 of 12 PagelD #: 14

ever since the Plaintiff file of his 42 u.s.cs. 1983. and the
illegal choke/strangle of inmate Cooper. No inmate here at this
Beckley Prison Camp FPC. Camp can print a copies of his e-mail

to the prison staff member like the Warden or camp Administrative
or The Office of Inspector General (OIG) and the inmate can't
print staff member respons to his complaint neither. This is

a violation of the Plaintiff, and other inmates "due-process".
Now the Plaintiff and other inmates can not show or produce any
kind of document process took place. Through the computer system.
Particular the solution and the result/reply. That's the purpose
for the system. The Plaintiff prays that this court look into
this constitutional violations. and apply his amendment to his

42. us.c.s. § 1983. claim.

 

Prepared and executed on QU/QU ST day of [4 2019
7 hg he

Respectfully Sumbitted

halons (PM

Roland Mathis
Pro se Plaintiff
Reg. No. 52752-019

FPC Beckley P.O. Box. 350

Beaver, WV 25813

    

10
15

led 08/23/19 Page 11 of 12 PagelD #

19-cv-00615 Document2 Fi

Case 5

52751-019@
Roland Mathis
52751-019 FCl Beckley
Box 350 Federal Prison CAMP
Beaver, WV 25813
United States

UNITED svares
POsra SERVICES

1000

52751-019@

Southern District Court
110 Heber Street CUT OFF
Beckley, WV 25801

, United States

$0.00

R2304M1 15237-

05

 
16

led 08/23/19 Page 12 of 12 PagelD#

19-cv-00615 Document2 Fi

Case 5

 

 

 

 

 

 
 

 
 

 

 

 

 

  

 

 

 

 

 
